Citation Nr: 0829744	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to August 
1948, and from September 1948 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision, in which the RO 
denied service connection for bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in August 2004; 
and the RO issued a statement of the case (SOC) in October 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in April 2005; 
and the RO issued a supplemental SOC (SSOC) in June 2005.  

The Board notes that, in a November 2004 statement, the 
veteran requested a hearing before a Decision Review Officer 
(DRO) at the RO, and one was scheduled in April 2005.  
However, in his April 2005 substantive appeal, he indicated 
that could not attend the RO hearing and did not request that 
it be rescheduled.  The request for an RO hearing is, thus, 
deemed withdrawn.  

As a final preliminary matter, the Bard notes  that the 
veteran was previously represented by a state veteran service 
organization.  However, in August 2005 the veteran submitted 
a VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, naming The American Legion as 
his new representative.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.1304 (2007).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and, 
collectively, the medical evidence of record tends to relate 
the veteran's current hearing loss disability to in-service 
acoustic trauma.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was due to 
disease or injury that was incurred or aggravated in service.  
38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The veteran and his representative assert that his current 
hearing loss is the result of acoustic trauma due to an 
explosive detonating within 8 to 10 feet of him during basic 
training in 1945 and causing his eardrum to rupture.  

Regarding whether the veteran has current bilateral hearing 
loss, the veteran underwent a March 2004 VA audiological 
evaluation.  The  audiologist noted a reported history of 
military noise exposure, to include acoustic trauma from an 
explosion during infantry training in 1945.  The veteran 
reported that he was hospitalized for ear damage following 
his in-service injury.  The audiologist also referenced a 
recreational history of hunting with a shotgun.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
75
95
95
LEFT
40
50
60
75
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 90 in the left ear, and the 
veteran was diagnosed with bilateral, mild to profound 
sensorineural loss.  

In this case, the March 2004 audiometric testing results 
clearly establish hearing loss disability, bilaterally, as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there is a medical relationship between such 
hearing loss and service.  Considering the totality of the 
evidence, to include the veteran's assertions and the 
objective evidence of record, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met.  

Upon review of the service treatment records, the Board 
acknowledges that there is no objective evidence of injury 
resulting from any explosion; however, bilateral hearing 
impairment in service was shown.  The Board also notes the 
veteran is competent to assert the occurrence of in-service 
acoustic trauma.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, although there is no objective evidence 
to support a specific incident of acoustic trauma in service, 
the Board accepts the veteran's assertion of in-service 
acoustic trauma as credible and consistent with audiological 
findings reflecting hearing loss in his service treatment 
records.  

The Board notes August 1958 general duty examination, 
September 1959 annual examination and April 1965 retirement 
examination reports show that no audiometric testing was 
performed except for a hearing (whisper) test, which showed 
the veteran's hearing was normal, 15/15, in both ears.

However, the report of a  December 1961 physical examination 
report, for discharge and reenlistment purposes, includes 
audiometric testing results.  At that time, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
--
35
LEFT
5
0
15
--
30

Speech recognition testing was not done.

Even though the impaired bilateral hearing loss, to an extent 
recognized as a disability for VA compensation purposes, was 
not shown during service, the above-referenced December 1961 
audiogram is indicative of some hearing loss at 4000 Hz.  

The Board also notes that, while there is no medical opinion 
explicitly relating current bilateral hearing loss disability 
to in-service acoustic trauma or noise exposure, a July 2004 
statement from, a private otolaryngologist who has treated 
the veteran since 1982 tends to suggest a nexus between 
current hearing loss and service.  The physician noted that 
the veteran had a preexisting hearing loss that dated back to 
military service in the early 1960s.  While  this comment may 
simply be a  reiteration of the veteran's own reported 
history, as indicated above, the Board has already accepted 
at least part of that history (experiencing in service 
hearing acoustic trauma in service) as credible, and the 
audometric findings noted above corroborate the presence of 
hearing loss in service.

The Board also notes that clinical findings from the same 
private otolaryngologist, in June 1982 and October 1982, show 
scarring on the antero-inferior left tympanic membrane, and 
tympanous sclerosis in the right antero-inferior quadrant of 
the left tympanic membrane.  Also, private audiology 
examination reports in January 1994 and March 2002 reflected 
hearing loss in both ears.  Further, a December 2003 private 
physician noted the veteran wore hearing aids, bilaterally; 
and indicated both tympanic membranes were thickened; the 
left tympanic membrane was thick, scarred and retracted; 
there were poor landmarks; and no mobility was visualized.  

Collectively, the  Board finds the aforementioned evidence 
tends to suggests that the veteran may well have had 
traumatic injury to his ears during service that precipitated 
the onset of hearing loss in service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the appellant's favor, the Board 
finds that the criteria for service connection for bilateral 
hearing loss are met.  




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


